Exhibit 99.1 NEWS RELEASE CONTACT: Phil Franklin, Executive Vice President and CFO (773) 628-0810 LITTELFUSE REPORTS FOURTH QUARTER AND FULL YEAR RESULTS Fourth Quarter S ales and E arnings at the H igh E nd of G uidance CHICAGO, February 2, 2016 – Littelfuse, Inc. (NASDAQ:LFUS) today reported financial results for the fourth quarter and full year ended January 2, 2016. Fourth Quarter Highlights ● Sales for the fourth quarter of 2015 were $220.0 million, which was 6% growth over the prior-year quarter. Excluding currency effects, sales increased 10% compared to the prior-year quarter due to continued strong growth in the automotive segment and continued improvement in the electrical segment. ● GAAP earnings for the fourth quarter of 2015 were $1.00 per diluted share. This included $5.7 million of special charges primarily related to transaction and integration planning costs for the pending acquisition of TE Connectivity’s circuit protection devices (“CPD”) business and the transfer of reed switch production to the Philippines. Excluding these special items, adjusted earnings for the fourth quarter of 2015 were $1.21 per diluted share, representing a 19% increase over the prior-year quarter. ● The fourth quarter of 2015 included an extra week (14 weeks rather than 13). The impact of the extra week was approximately $9 million in revenue and $0.02 cents per diluted share, which was consistent with the fourth quarter guidance. ● Highlights by segment included: o Electronics sales grew 2% year over year (4% excluding currency effects) as growth in passive and semiconductor products was partially offset by lower sensor sales due to capacity constraints related to the Philippines transfer. o Automotive sales increased 10% year over year (16% excluding currency effects) reflecting strong growth across all three geographies. o Electrical sales increased 12% year over year (17% excluding currency effects) due to strong growth in the core fuse business and continued recovery in custom products. -more- Page 2 ● The electronics book-to-bill ratio for the fourth quarter of 2015 was 1.00. ● As announced in November, the company signed a definitive agreement to acquire the CPD business of TE Connectivity and is on track to close the acquisition by the end of the first quarter of 2016. Full Year 2015 Highlights ● Sales for full year of 2015 were $867.9 million, which was 2% growth over the prior year and a 6% increase excluding currency effects. ● GAAP earnings for the full year 2015 were $3.63 per diluted share. Adjusted earnings per diluted share were $5.05, which was 6% growth over the prior year. ● Cash provided by operating activities was $166 million for the full year 2015 compared to $153 million in the prior year. Capital expenditures were $44 million for the year compared to $32 million in 2014. The increased capital spending in 2015 was primarily due to capacity expansion for new automotive programs and the Philippines manufacturing transfer. “This was without question a challenging year, with substantial macroeconomic headwinds and volatility in currency and commodity markets,” said Gordon Hunter, chief executive officer. "Despite these challenges, our teams executed well across many fronts and delivered record performance for sales, adjusted earnings and cash flow. This strong 2015 performance, coupled with the pending acquisition of the CPD business, puts us on track with the five-year growth target we set at the end of 2012.” Outlook All comments below relate to the company’s existing businesses and do not include any effects from the pending CPD acquisition. “We head into 2016 with good momentum and the groundwork laid for substantial margin improvement,” said Phil Franklin, chief financial officer. “Despite concerns about the global economy and weakness in some of our end markets, we believe we can grow revenue in the low to mid single digits in 2016. Assuming modest top-line growth, we believe we can expand our operating margin by approximately 150 basis points compared to 2015 as we benefit from completion of our footprint consolidation projects, further progress on automotive sensor profitability initiatives and continued gains in manufacturing performance.” ● Sales for the first quarter of 2016 are expected to be in the range of $213 to $223 million, which represents 4% revenue growth over the prior quarter at the midpoint (6% growth excluding currency effects). -more- Page 3 ● Earnings for the first quarter of 2016 are expected to be in the range of $1.21 to $1.35 per diluted share, excluding special items. ● The 2016 full year tax rate is expected to be approximately 22%. ● Capital expenditures for the full year 2016 are expected to be in the range of $40 to $45 million. Dividend The company will pay a cash dividend of $0.29 per common share on March 10, 2016 to shareholders of record at the close of business on February 25, 2016. Conference Call and Webcast Information Littelfuse will host a conference call today, Tuesday, February 2, 2016, at 10:00 a.m. Central / 11:00 a.m. Eastern time to discuss the fourth quarter and full year 2015 results. The call will be broadcast live over the Internet and can be accessed through the company’s website: www.littelfuse.com . Listeners should go to the website at least 15 minutes prior to the call to download and install any necessary audio software. The call will be available for replay through March 31, 2016 on the company’s website. About Littelfuse Founded in 1927, Littelfuse is the world leader in circuit protection with growing global platforms in power control and sensing. The company serves customers in the electronics, automotive and industrial markets with technologies including fuses, semiconductors, polymers, ceramics, relays and sensors. Littelfuse has over 8,000 employees in more than 35 locations throughout the Americas, Europe and Asia. For more information, please visit the Littelfuse website: www.littelfuse.com . “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995. The statements in this press release that are not historical facts are intended to constitute “forward-looking statements” entitled to the safe-harbor provisions of the PSLRA. These statements may involve risks and uncertainties, including, but not limited to, risks relating to product demand and market acceptance, economic conditions, the impact of competitive products and pricing, product quality problems or product recalls, capacity and supply difficulties or constraints, coal mining exposures reserves, failure of an indemnification for environmental liability, exchange rate fluctuations, commodity price fluctuations, the effect of the company’s accounting policies, labor disputes, restructuring costs in excess of expectations, pension plan asset returns less than assumed, integration of acquisitions and other risks which may be detailed in the company’s other Securities and Exchange Commission filings. Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, actual results and outcomes may differ materially from those indicated or implied in the forward-looking statements. This report should be read in conjunction with information provided in the financial statements appearing in the company’s Annual Report on Form 10-K for the year ended December 27, 2014. For a further discussion of the risk factors of the company, please see Item 1A. “ Risk Factors ” to the company’s Annual Report on Form 10-K for the year ended December 27, 2014. ### Page 4 LITTELFUSE, INC. Net Sales and Operating Income by Business Segment (In thousands of USD, unaudited) Fourth Quarter Year-to-Date % Change % Change Net Sales Electronics $ 97,948 $ 96,339 2 % $ 405,497 $ 410,065 (1% ) Automotive 88,493 80,332 10 % 339,957 325,415 4 % Industrial 33,579 29,949 12 % 122,410 116,515 5 % Total net sales $ 220,020 $ 206,620 6 % $ 867,864 $ 851,995 2 % Fourth Quarter Year-to-Date % Change % Change Operating Income/(Expense) Electronics $ 16,439 $ 16,176 2 % $ 78,194 $ 86,981 (10% ) Automotive 13,963 9,928 41 % 53,086 45,086 18 % Industrial 4,874 3,133 56 % 18,094 10,674 70 % Other (1) ) ) 91 % ) ) % Total operating income $ 29,854 $ 26,391 13 % $ 104,157 $ 133,830 (22% ) Interest expense 1,070 1,167 4,091 4,903 Foreign exchange (gain) loss 259 1,903 ) 3,925 Other (income) expense, net ) Income before taxes $ 30,184 $ 25,072 20 % $ 106,948 $ 131,646 (19% ) (1) "Other" includes special items such as acquisition-related costs, restructuring costs, gains and losses on asset sales and the U.S. Pension wind-up. (See Supplemental Financial Information for details on page 8.) Page 5 LITTELFUSE, INC. Condensed Consolidated Balance Sheets (In thousands of USD, except share amounts) January 2, 2016 December 27, 2014 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 328,786 $ 297,571 Short-term investments 4,179 4,302 Accounts receivable, less allowances 142,882 135,356 Inventories 98,629 97,391 Prepaid expenses and other current assets 8,959 13,904 Assets held for sale - 5,500 Total current assets 583,435 554,024 Property, plant and equipment: Land 5,236 5,697 Buildings 71,383 64,609 Equipment 382,429 370,179 459,048 440,485 Accumulated depreciation ) ) Net property, plant and equipment 162,568 158,640 Intangible assets, net of amortization: Patents, licenses and software 20,221 23,640 Distribution network 16,490 19,428 Customer lists, trademarks and tradenames 54,912 60,605 Goodwill 189,767 196,256 281,390 299,929 Investments 15,197 12,056 Deferred income taxes 8,333 22,874 Other assets 14,058 23,303 Total assets $ 1,064,981 $ 1,070,826 LIABILITIES AND EQUITY Current liabilities: Accounts payable $ 51,658 $ 50,793 Accrued payroll 32,611 30,511 Accrued expenses 24,145 13,059 Accrued severance 3,798 790 Accrued income taxes 10,621 9,045 Current portion of accrued post-retirement benefits - 11,768 Current portion of long-term debt 87,000 88,500 Total current liabilities 209,833 204,466 Long-term debt, less current portion 84,474 106,658 Deferred income taxes 8,014 11,076 Accrued post-retirement benefits 5,653 5,147 Other long-term liabilities 12,809 15,814 Total equity 744,198 727,665 Total liabilities and equity $ 1,064,981 $ 1,070,826 Common shares issued and outstanding of 22,420,785 and 22,585,529 at January 2, 2016 and December 27, 2014, respectively. Page 6 LITTELFUSE, INC. Consolidated Statements of Comprehensive Income (In thousands of USD, except per share data) For the Three Months Ended For the Twelve Months Ended January 2,2016 December 27, 2014 January 2, 2016 December 27, 2014 (Unaudited) (Unaudited) Net sales $ 220,020 $ 206,620 $ 867,864 $ 851,995 Cost of sales 137,314 131,061 537,365 527,567 Gross profit 82,706 75,559 330,499 324,428 Selling, general and administrative expenses 41,595 37,829 153,714 146,975 Research and development expenses 8,578 8,289 30,802 31,122 Pension settlement (income) expense ) - 29,928 - Amortization of intangibles 2,945 3,050 11,898 12,501 52,852 49,168 226,342 190,598 Operating income 29,854 26,391 104,157 133,830 Interest expense 1,070 1,167 4,091 4,903 Foreign exchange loss (gain) 259 1,903 ) 3,925 Other (income) expense, net ) Income before income taxes 30,184 25,072 106,948 131,646 Income taxes 7,721 5,561 24,482 32,228 Net income $ 22,463 $ 19,511 $ 82,466 $ 99,418 Net income per share: Basic $ 1.00 $ 0.86 $ 3.65 $ 4.41 Diluted $ 1.00 $ 0.86 $ 3.63 $ 4.37 Weighted average shares and equivalent shares outstanding: Basic 22,403 22,563 22,565 22,543 Diluted 22,564 22,729 22,719 22,727 Comprehensive income $ 12,025 $ 19,511 $ 57,921 $ 57,875 Page 7 LITTELFUSE, INC. Consolidated Statements of Cash Flows (In thousands of USD) For the Twelve Months Ended January 2,2016 December 27, 2014 (Unaudited) OPERATING ACTIVITIES: Net income $ 82,466 $ 99,418 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 29,701 29,374 Amortization of intangibles 11,977 12,501 Impairment of assets - 293 Provision for bad debts 164 130 Non-cash inventory charge (1) - 2,769 Stock-based compensation 10,266 9,069 Excess tax benefit on stock-based compensation ) ) Net loss on pension settlement, net of tax 19,308 - Loss on sale of assets 1,253 1,042 Deferred income taxes 11,479 ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Accounts payable 2,573 17,281 Accrued expenses (including post retirement) 6,482 ) Accrued payroll and severance 5,883 2,360 Accrued taxes ) ) Prepaid expenses and other 5,162 3,681 Net cash provided by operating activities 165,826 153,141 INVESTING ACTIVITIES: Acquisition of businesses, net of cash acquired ) ) Purchase of short-term investments - ) Purchase of investments ) - Proceeds from maturities of short-term investments - 6,770 Decrease (increase) in entrusted loan receivable 7,811 ) Purchases of property, plant and equipment ) ) Proceeds from sale of assets 102 125 Net cash used in investing activities ) ) FINANCING ACTIVITIES: Proceeds from debt 49,000 97,500 Payments of term debt ) ) Payments of revolving credit facility ) ) Proceeds from entrusted loan - 17,908 Payments of entrusted loan ) - Proceeds from exercise of stock options 9,150 14,061 Debt issuance costs paid ) ) Cash dividends paid ) ) Purchases of common stock ) ) Excess tax benefit on share-based compensation 1,891 2,843 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Increase (decrease) in cash and cash equivalents 31,215 ) Cash and cash equivalents at beginning of period 297,571 305,192 Cash and cash equivalents at end of period $ 328,786 $ 297,571 (1) Purchase accounting adjustment related to acquisitions. Page 8 LITTELFUSE, INC. Supplemental Financial Information (in millions of USD except per share amounts) GAAP EPS Reconciliation Q1-15 Q2-15 Q3-15 Q4-15 YTD-15 Q1-14 Q2-14 Q3-14 Q4-14 YTD-14 GAAP diluted EPS $ 0.88 $ 1.26 $ 0.50 $ 1.00 $ 3.63 $ 1.12 $ 1.08 $ 1.32 $ 0.86 $ 4.37 EPS impact of special items (below) 0.20 0.07 0.93 0.21 1.42 0.04 0.18 0.03 0.16 0.41 Adjusted diluted EPS $ 1.08 $ 1.33 $ 1.43 $ 1.21 $ 5.05 $ 1.16 $ 1.26 $ 1.35 $ 1.02 $ 4.78 Year-over-year adjusted EPS growth (7% ) 6 % 6 % 19 % 6 % Special Items (income)/expense Reed switch manufacturing transfer costs $ 1.0 $ 0.9 $ 1.2 $ 2.1 $ 5.2 $ - $ - $ - $ - $ - Restructuring 1.2 1.7 0.9 ) 3.6 - 2.0 1.1 2.2 5.3 Impairment charges - 0.3 0.3 Acquisition expenses 0.2 0.2 0.3 4.0 4.6 - 0.2 - 0.3 0.5 U.S. pension wind-up and settlement costs 0.7 0.7 30.8 ) 31.9 - Purchase accounting adjustment - 1.4 1.4 - - 2.8 Other - - 0.1 ) ) - Adjustment to operating income 3.0 3.4 33.4 5.4 45.2 1.4 3.5 1.1 2.8 8.9 Foreign exchange loss/(gain) 3.1 ) ) 0.3 ) ) 2.4 ) 1.9 3.9 Adjustment to pre-tax income $ 6.1 $ 2.1 $ 29.8 $ 5.7 $ 43.8 $ 1.2 $ 6.0 $ 1.0 $ 4.7 $ 12.8 Total EPS impact $ 0.20 $ 0.07 $ 0.93 $ 0.21 $ 1.42 $ 0.04 $ 0.18 $ 0.03 $ 0.16 $ 0.41 Operating margin / EBITDA reconciliation Q1-15 Q2-15 Q3-15 Q4-14 YTD-15 Q1-14 Q2-14 Q3-14 Q4-14 YTD-14 Net sales $ 210.3 $ 222.0 $ 215.5 $ 220.0 $ 867.9 $ 206.9 $ 220.9 $ 217.6 $ 206.6 $ 852.0 GAAP operating income $ 29.5 $ 36.2 $ 8.6 $ 29.9 $ 104.2 $ 33.6 $ 33.7 $ 40.1 $ 26.4 $ 133.8 GAAP operating margin % Add back special operating items 3.0 3.4 33.4 5.4 45.2 1.4 3.5 1.1 2.8 8.9 Adjusted operating income $ 32.5 $ 39.6 $ 42.0 $ 35.3 $ 149.4 $ 35.0 $ 37.2 $ 41.3 $ 29.2 $ 142.7 Adjusted operating margin % Add back amortization 3.1 2.9 3.0 3.0 11.9 3.2 3.1 3.2 3.1 12.6 Add back depreciation 7.4 7.4 7.4 7.5 29.7 7.0 7.5 7.3 7.6 29.3 Adjusted EBITDA $ 43.0 $ 49.9 $ 52.4 $ 45.8 $ 191.0 $ 45.2 $ 47.8 $ 51.8 $ 39.9 $ 184.6 Adjusted EBITDA margin % Year-over-year adjusted EBITDA growth (5% ) 4 % 1 % 15 % 3 % Note: Totals will not always foot due to rounding
